Case 8:17-cv-00826-MSS-AEP Document 91 Filed 02/21/20 Page 1 of 1 PagelD 2764

Please Department of Justice | Tax Division

Return to: Financial Litigation Unit | Office of Review
P.O. Box 310 (Ben Franklin Station)
Washington, DC 20044

ABSTRACT OF JUDGMENT
NOTICE

Pursuant to Title 28, United States Code, Section 3201, this judgment, upon the filing of
this abstract in the manner in which a notice of tax lien would be filed under paragraphs (1) and
(2) of 26 U.S.C. §6323(f), creates a lien on all real property of the defendant(s) and has priority
over all other liens or encumbrances which are perfected later in time. The lien created by this
section is effective, unless satisfied, for a period of 20 years and may be renewed by filing a
notice of renewal. If such notice of renewal is filed before the expiration of the 20-year period to
prevent the expiration of the lien and the court approves the renewal, the lien shall relate back to
the date the judgment is filed.

 

 

 

 

 

Names and Addresses of Parties against whom judgments | Names of Parties in whose favor judgments have
have been obtained been obtained
Said Rum
13303 North 53rd Street United States of America
Tampa, Florida 33617
Amount of Judgment Names of Creditor’s Attorneys Docketed
$770,800.21 United States Department of Justice October 25, 2019
Tax Division, TaxFLU OOR CIV No. 8:17-CV-00826-MSS-AEP

P.O. Box 310 | Ben Franklin Station
Washington, DC 20044

(202) 307-6567
taxflu.taxcivil@usdoj.gov

 

 

 

 

 

UNITED STATES OF AMERICA = CLERK’S OFFICE U.S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
2k ee SS
I CERTIFY that the foregoing is a correct“Abstract ‘of the Judgment entered or registered by this

, 2020

, Deputy Clerk

 
